UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7632



EDWARD THOMAS ILLSLEY,

                                              Plaintiff - Appellant,

          versus


KATHLEEN HAWKS, Director, United States Bureau
of Prisons; STEPHEN DEWALT, Warden, Federal
Correctional   Institution;   VIRGINIA   STATE
PAROLE BOARD, Director and Members,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-424)


Submitted:   January 18, 2000             Decided:   February 4, 2000


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Thomas Illsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Thomas Illsley appeals the district court’s order dis-

missing his action which it properly construed as filed under 42

U.S.C.A. § 1983 (West Supp. 1999) and Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Illsley v. Hawks, No. CA-99-424 (E.D. Va. Nov. 15, 1999).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2